DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2021/0235056) in view of Mammou et al. (US 2020/0104976).

Regarding claim 1, Takahashi discloses a method of generating a media file containing three-dimensional video content (see 11 in fig. 17), the method comprising: inserting, into a media data box in a media file (see “GOF stream” in fig. 2), a plurality of components contained in a two-dimensional video frame (e.g. see “geometry image” in fig. 2) in which the three-dimensional video content is compressed (see 21-22 in fig. 17; e.g. see ¶ [0081]); inserting, into a metadata box (e.g. see “Group of Frames (GOF) stream” in fig. 2) in the media file, first tracks respectively corresponding to the plurality of components (see “GOF geometry video stream” and “GOF texture video stream” in fig. 2), respectively, and a second track (see “GOF auxiliary info & occupancy maps” in fig. 2) containing metadata. 
Although Takahashi discloses inserting, into the second track, information about an entry point for each of the plurality of components (see ¶ [0281], wherein parsing each track involves knowing each track entry point), for use in parsing the media file (e.g. see ¶ [0281]), wherein the second track further contains a list of the first tracks (e.g. see occupancy map contains the first track by generating a geometry patch and a texture patch” in ¶ [0085]), it is noted that Takahashi does not disclose wherein the second track also contain a list of versions of encoded plurality of components corresponding to the first tracks. 
However, Mammou discloses a point cloud compression wherein the second track (see 220-222 in fig. 2A) also contain a list of versions of encoded plurality of components corresponding to the first tracks (e.g. see ¶ 0082]). 
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Mammou teachings of a well-known compression scheme of incorporating encoding version into Takahashi track encoding for the benefit of communicating encoding version for proper decoding.

	
Regarding claims 2 and 11, Takahashi further discloses wherein the media file is a file according to an ISO base media file format (ISOBMFF), the media data box is an mdat box, and the metadata box is a moov box (see fig. 10; e.g. see ¶ [0119]).

Regarding claims 3 and 12, Takahashi further discloses wherein the three-dimensional video content contains a point cloud (see “Point Cloud” in fig. 1) and is compressed into the two-dimensional video frame by a video-based point cloud compression (V-PCC) technology (see “Texture image” and “geometry image” in fig. 1), wherein the two-dimensional video frame contains a geometry image indicating position information of points included in the point cloud (see “geometry image” in fig. 2), a texture image indicating color information of the points (see “Texture image” in fig. 2), and an occupancy map image (see “occupancy map” in fig. 2) indicating information about pixels having information about the point cloud from among pixels of a two- dimensional image contained in the two-dimensional video frame, and wherein the metadata contains auxiliary information including information about patches obtained from the point cloud (see “auxiliary patch” in fig. 2).

Regarding claims 4 and 13, Takahashi further discloses wherein the first tracks contain at least one of a geometry track containing information about an encoded geometry image, a texture track containing information about an encoded texture image, or an occupancy map track containing information about an encoded occupancy map image (e.g. see “geometry image” in fig. 2).

Regarding claims 5 and 14, Takahashi further discloses wherein the second track further contains at least one of a number of the first tracks referenced in the second track (see ¶ [0085]), data types of the first tracks, a type, a profile, and a level of a video coding specification used to encode data of the first tracks, information indicating whether the data of the first tracks is losslessly encoded, or track identifiers of the first tracks (see ¶ [0085]; see “type of sample” in fig. 8).

Regarding claims 6 and 15, Takahashi further discloses wherein the second track further contains a point cloud compression (PCC) decoder configuration record and a PCC parameter set (see ¶ [0090], [0131]-[132]).

Regarding claims 7 and 16, Takahashi further discloses wherein the first tracks and the second track respectively contains identification information for identifying a group including each track (see fig. 2; e.g. see ¶ [0113]), and wherein the three-dimensional video content is reconstructed based on a set of tracks having same group identification information (see fig. 23; e.g. see ¶ [0345]).

Regarding claim 9, the claim(s) recite a device with analogous limitations to claim 1, and is/are therefore rejected on the same premise.
Furthermore, Takahashi discloses the device comprising: at least one processor (see 102 in fig. 58) configured to: generate a two-dimensional video frame in which three-dimensional video content containing point cloud data is compressed (see fig. 1), and metadata necessary to reconstruct the three-dimensional content from the two-dimensional video frame (e.g. see “occupancy map” in fig. 2), encode the two-dimensional video frame (see 22 in fig. 17), encapsulate the encoded two-dimensional video frame and the metadata into a media file (see fig. 5), and packetize encapsulated data (see 23-24 in fig. 17; e.g. see ¶ [0323]); and a communicator (see 108 in fig. 58) configured to transmit the packetized data.

Regarding claim 10, the claim(s) recite a method for receiving video content (see 12 in fig. 18) with analogous limitations to claim 9, and is/are therefore rejected on the same premise.

Response to Arguments
Applicant's arguments with respect to claims 1-7 and 9-16 have been considered but are moot in view of the new ground(s) of rejection. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Mammou et al. (US 2020/0014953 A1), discloses point cloud compression with multi-resolution video encoding.
2.	Dawar et al. (US 2020/0014940 A1), discloses point cloud compression using interpolation.
3.	Tsai et al. (US 2020/0013235 A1), discloses point cloud compression with patches.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485